EXHIBIT 99.2 FIRST QUARTER 2013 Supplemental Operating and Financial Data Camden Post Oak - Houston, TX Year Built - 2003 356 Apartment Homes Acquired April 10, 2013 Camden Property Trust Three Greenway Plaza, Suite 1300 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" First Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Operating Expense Detail & Comparisons 14 Joint Venture Operations 15 Current Development Communities 16 Development Pipeline & Land 17 Acquisitions and Dispositions 18 Debt Analysis 19 Debt Maturity Analysis 20 Debt Covenant Analysis 21 Unconsolidated Real Estate Investments Debt Analysis 22 Unconsolidated Real Estate Investments Debt Maturity Analysis 23 Capitalized Expenditures & Maintenance Expense 24 Non-GAAP Financial Measures - Definitions & Reconciliations 25 Other Data 27 Community Table 28 In addition to historical information, this document contains forward-looking statements under the federal securities law.These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management.Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict.Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and in other filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in this document represent management’s opinions at the time of this publication, and the Company assumes no obligation to update or supplement these statements because of subsequent events. CAMDEN PROPERTY TRUST ANNOUNCES FIRST QUARTER 2 Houston, TEXAS (May 2, 2013) – Camden Property Trust (NYSE: CPT) today announced operating results for the three months ended March 31, 2013. Funds from Operations (“FFO”) FFO for the first quarter of 2013 totaled $0.97 per diluted share or $86.6 million, as compared to $0.83 per diluted share or $68.6 million for the same period in 2012.FFO for the three months ended March 31, 2013 included a $0.7 million or $0.01 per diluted share gain on sale of undeveloped land.FFO for the three months ended March 31, 2012 included a $2.1 million or $0.03 per diluted share charge related to the redemption of perpetual preferred operating partnership units. Net Income Attributable to Common Shareholders (“EPS”) The Company reported EPS of $63.5 million or $0.72 per diluted share for the first quarter of 2013, as compared to $88.8 million or $1.07 per diluted share for the same period in 2012.EPS for the three months ended March 31, 2013 included a $31.8 million or $0.36 per diluted share gain on sale of discontinued operations, and a $0.7 million or $0.01 per diluted share gain on sale of undeveloped land.EPS for the three months ended March 31, 2012 included: a $40.2 million or $0.49 per diluted share gain on acquisition of controlling interests in joint ventures; a $32.5 million or $0.39 per diluted share gain on sale of discontinued operations; and, a $2.1 million or $0.03 per diluted share charge related to the redemption of perpetual preferred operating partnership units. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same Property Results For the 43,869 apartment homes included in consolidated same property results, first quarter 2013 same property net operating income (“NOI”) increased 6.7% compared to the first quarter of 2012, with revenues increasing 5.9% and expenses increasing 4.5%.On a sequential basis, first quarter 2013 same property NOI declined 0.3% compared to the fourth quarter of 2012, with revenues increasing 0.8% and expenses increasing 2.8% compared to the prior quarter.Same property physical occupancy levels for the portfolio averaged 95.2% during the first quarter of 2013, compared to 95.1% in the fourth quarter of 2012 and 94.9% in the first quarter of 2012. The Company defines same property communities as communities owned and stabilized as of January 1, 2012, excluding properties held for sale.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. Acquisition Activity Subsequent to quarter-end, the Company acquired Camden Post Oak, a 356-home apartment community located in Houston, TX. 3 Disposition Activity During the first quarter, the Company disposed of Camden Live Oaks, a 770-home apartment community in Tampa, FL, for approximately $63.4 million.The Company also sold 3.7 acres of undeveloped land adjacent to current development communities in Houston, TX and Atlanta, GA during the quarter for approximately $6.6 million, recognizing a gain of $0.7 million. Subsequent to quarter-end, the Company sold Camden Reserve, a 526-home apartment community in Orlando, FL, for approximately $40.5 million. Development Activity Leasing continued during the quarter at Camden Royal Oaks II, a 104-home project in Houston, TX, which is currently 93% leased; and Camden Town Square, a 438-home project in Orlando, FL which is currently 84% leased.Leasing began during the quarter at Camden City Centre II, a 268-home project in Houston, TX, which is currently 46% leased and expected to complete construction during the second quarter. Construction continued at six additional wholly-owned development communities: Camden NOMA in Washington, DC, a $110 million project with 320 apartment homes; Camden Lamar Heights in Austin, TX, a $47 million project with 314 apartment homes; Camden Flatirons in Denver, CO, a $78 million project with 424 apartment homes; Camden Glendale in Glendale, CA, a $115 million project with 303 apartment homes; Camden Boca Raton in Boca Raton, FL, a $54 million project with 261 apartment homes; and Camden Paces in Atlanta, GA, a $110 million project with 379 apartment homes. Construction also continued at two joint venture development communities:Camden South Capitol in Washington, DC, an $88 million project with 276 apartment homes; and Camden Waterford Lakes in Orlando, FL, a $40 million project with 300 apartment homes.Camden South Capitol began leasing subsequent to quarter-end and is currently 11% leased. Equity Issuances During the first quarter, Camden issued 135,747 common shares through its ATM program at an average price of $70.63 per share, for total net consideration of approximately $9.4 million. Earnings Guidance Camden updated its earnings guidance for 2013 based on its current and expected views of the apartment market and general economic conditions.Full-year 2013 FFO is expected to be $3.89 to $4.05 per diluted share, and full-year 2013 EPS is expected to be $1.79 to $1.95 per diluted share.Second quarter 2013 earnings guidance is $0.96 to $1.00 per diluted share for FFO and $0.34 to $0.38 per diluted share for EPS.Guidance for EPS excludes potential future gains on real estate transactions.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s 2013 earnings guidance is based on projections of same property revenue growth between 4.75% and 6.25%, expense growth between 3.2% and 4.0%, and NOI growth between 5.5% and 7.5%.Additional information on the Company’s 2013 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, May 3, 2013 at 11:00 a.m. Central Time to review its first quarter 2013 results and discuss its outlook for future performance.To participate in the call, please dial (888) 317-6003 (Domestic) or (412) 317-6061 (International) by 10:50 a.m. Central Time and enter passcode: 1896876, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. 4 Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and inother filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in today’s press release represent management’s current opinions, and the Company assumes no obligation to update or supplement these statements because of subsequent events. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 192 properties containing 64,835 apartment homes across the United States.Upon completion of 9 properties under development, the Company's portfolio will increase to 67,680 apartment homes in 201 properties. Camden was recently named by FORTUNE® Magazine for the sixth consecutive year as one of the “100 Best Companies to Work For” in America, ranking #10. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at www.camdenliving.com. 5 CAMDEN FINANCIAL HIGHLIGHTS (In thousands, except per share, property data amounts and ratios) (Unaudited) Three Months Ended March 31, Total property revenues (a) EBITDA Net income attributable to common shareholders Per share - basic Per share - diluted Income from continuing operations attributable to common shareholders Per share - basic Per share - diluted Funds from operations Per share - diluted Dividends per share Dividend payout ratio % % Interest expensed Interest capitalized Total interest incurred Principal amortization Preferred distributions - Net Debt to Annualized EBITDA (b) x x Interest expense coverage ratio x x Total interest coverage ratio x x Fixed charge expense coverage ratio x x Total fixed charge coverage ratio x x Unencumbered real estate assets (at cost) to unsecured debt ratio x x Same property NOI increase (c) % % (# of apartment homes included) Gross turnover of apartment homes (annualized) 55
